

114 S328 IS: To amend the Trademark Act of 1946 to provide for the registration of marks consisting of a flag, coat of arms, or other insignia of the United States, or any State or local government, and for other purposes.
U.S. Senate
2015-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 328IN THE SENATE OF THE UNITED STATESFebruary 2, 2015Ms. Klobuchar (for herself, Mr. Lee, and Mr. Schumer) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend the Trademark Act of 1946 to provide for the registration of marks consisting of a flag,
			 coat of arms, or other insignia of the United States, or any State or
 local government, and for other purposes.1.Registration of certain marks of the United States and State and local governmentsSection 2(b) of the Act entitled An Act to provide for the registration and protection of trademarks used in commerce, to carry out the provisions of certain international conventions, and for other purposes, approved July 6, 1946 (commonly referred to as the Trademark Act of 1946; 15 U.S.C. 1052(b)), is amended by inserting after simulation thereof the following: , except that this subsection shall not prevent the United States, or any State, municipality, county, political subdivision, or other governmental authority in the United States, from obtaining registration under this Act of any mark that consists of or comprises its own flag, coat of arms, or other official insignia.